2017 KH SAN DIEGO ROOM LIST

Sheikh Khalid Family Suite Main Villa Fairmont

 

KH Majilis Suite Fairmont

 

Jason King Room Fairmont

eran rem
Ce ram ire
eran ire

George Room close to KH Lead Butler Fairmont

 

Ahmed/Monseour Double Room Sheesha/Butler #2 Fairmont

 

Veronica King close to KH Lead Nurse Fairmont

Massage Therapist #1 and

#2 Off-site

Double Room

 

Matt Piitard Double Room KH Secuirty Fairmont

 

Ld LAPD Kids Double Room | Securty Dea

Liz / Annette Double Room MN Security Fairmont

 

Shaker King Room Kids Fairmont

 

Pakistani Secuirty 2 Double Room Kids Off-site

P| Driver 2 KH Double Room Raymond-lTed

Driver MBN Double Room Sam-Kevin Off-site

 

Driver Kids Double Room Jose-Main Kids Off-site

 

Driver Kids Double Room Back Up Car Off-site

[rere tram orton idee
7 [enero

 
2017 KH LAS VEGAS ROOM LIST

Room # Guest Name

Room Style

Description

 

Sheikh Khalid
Ghanam

Faisal
George
Ahmed/Monseour
Veronica
Nurse 1-2
Therapist 1-2

Matt Piitard

Private Guest

Private Guest

Private Guest

Ramez Tohme

Presidential Suite
King Room
King Room
King Room
King Room
King Room

Room close to KH

Double Room
King close to KH
Double Room
Double Room

King close to KH

King Room
Double Room
King Room
King Room
Double Room
King Room
King Room
King Room

King Room

Lead Butler

Sheesha/Butler #2

Lead Nurse

Private Nurse #1 and #2
Massage Therapist #1 and #2
Security Director

Security Team Leader
Secuirty Detail

KH Personnel

KH Personnel

KH Guest

KH Guest
